Case 1:19-cv-00337-MAC-KFG Document 11 Filed 10/27/20 Page 1 of 2 PageID #: 40




 UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


 SONNY SHIELDS,                                    §
                                                   §
                 Petitioner,                       §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:19-CV-337
                                                   §
 WARDEN, FCI BEAUMONT,                             §
                                                   §
                 Respondent.                       §

     MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
    ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Sonny Shields, an inmate confined at the Federal Correctional Complex in

 Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

 28 U.S.C. § 2241.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends that the above-styled petition should be dismissed.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. Petitioner filed

 objections to the magistrate judge’s Report and Recommendation. This requires a de novo review

 of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

          After careful consideration, the court concludes petitioner’s objections should be overruled.

 Petitioner’s petition and supplement do not meet the criteria required to support a claim under the

 savings clause of 28 U.S.C. § 2255. See Padilla v. United States, 416 F.3d 424 (5th Cir. 2005);
Case 1:19-cv-00337-MAC-KFG Document 11 Filed 10/27/20 Page 2 of 2 PageID #: 41




 Reyes-Requena v. United States, 243 F.3d. 893 (5th Cir. 2001). Accordingly, the petition should

 be dismissed.

                                             ORDER

        Accordingly, petitioner’s objections are OVERRULED.            The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

 ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

 judge’s recommendation.



          Signed this date
          Oct 27, 2020




                                                2
